Citation Nr: 0608374	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

It appears that the veteran served on active duty from 
January 1951 to July 1958 and from July 1958 to December 
1970.  The appellant is advancing the claim as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claim of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependants' Educational Benefits under 
38 U.S.C.A. §  Chapter 35.  

A review of the appellant's Substantive Appeal shows that she 
only appealed the issue of entitlement to service connection 
for the cause of the veteran's death.  

In August 2005, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  During 
the hearing, the undersigned stated that the appellant 
withdrew the claim for entitlement to Dependants' Educational 
Benefits under 38 U.S.C.A. §  Chapter 35.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The death certificate shows that the veteran died on 
October [redacted], 2002, and the immediate cause of death was listed 
as chronic obstructive pulmonary disease; there are no 
contributory causes or other conditions listed as 
contributory or underlying causes of death.  

3.  At the time of the veteran's death, he was not in receipt 
of a service-connected disability.  

4.  The evidence does not show that the cause of the 
veteran's death, chronic obstructive pulmonary disease, is 
related to his period of active service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(e), 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the appellant was provided 
with correspondence pertaining to the required VCAA notice in 
January 2003, prior to the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
January 2003 correspondence pertaining to VCAA and VA's duty 
to assist, the RO's March 2003 rating decision, and the May 
2004 Statement of the Case (SOC), informed the appellant of 
the information and evidence necessary to substantiate the 
claim and complied with VA's notification requirements.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
an opportunity to submit evidence and argument in support of 
the claim, and to respond to VA notice.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, non-VA medical records, and the Board's August 2005 
hearing transcript.  The appellant has not identified any 
additional evidence pertinent to the claim, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Further, in light of the Court's recent decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, the Board notes that because the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is denied, for the reasons explained in 
detail below, a disability rating or an effective date will 
not be assigned for any disability; therefore, the failure of 
VA to provide the appellant with notification of these 
matters in accordance with the Court's recent decision does 
not result in any prejudice to the appellant.  

II.  Analysis

The appellant contends that "it is unfair to categorically 
deny" entitlement to service-connected benefits in instances 
where a veteran has been exposed to Agent Orange and later 
developed chronic obstructive pulmonary disease (COPD).  It 
is also her contention that COPD should be included in the 
list of diseases that are entitled to service-connection on a 
presumptive basis, based on exposure to certain herbicide 
agents.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be established for 
disease initially diagnosed after discharge from service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Presumptive service connection may be granted for certain 
chronic and tropical disease, or diseases associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.307(a).  
Service connection may be granted for certain diseases 
associated with exposure to certain herbicide agents if the 
disease becomes manifest to a degree of 10 percent within a 
certain time period and the veteran served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307 (a)(6)(iii) 
(2005).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

According to the veteran's death certificate, he died on 
October [redacted], 2002 and the immediate cause of death is listed 
as chronic obstructive pulmonary disease (COPD).  A 
underlying or contributing cause is not listed, and there are 
no "other conditions" listed as contributing to the 
veteran's death.  

The veteran's service medical records are completely without 
findings of COPD.  In July 1957, examination revealed normal 
lungs and chest.  The periodic examinations, dated in June 
1958, October 1961, October 1962, October 1963, and April 
1965 demonstrates that the veteran's lungs and chest were 
evaluated as normal.  On retirement (discharge) examination, 
dated in August 1970, he did not have a disability of the 
respiratory system, to include COPD, again, his lungs and 
chest were evaluated as normal.  

Pertinent post-service records that have been associated with 
the claims file include medical treatment records from T. H. 
Lewis, M.D. J. C. Mitrius M.D., and J. Christenson M.D. at 
Flagstaff Medical Center; D. Goldsmith, M.D.; and Verde 
Valley Medical Center.  

A November 1998 medical record from D. Goldsmith, M.D. shows 
that the veteran inquired about obtaining an evaluation from 
a pulmonologist to determine whether any of his pulmonary 
complaints were related to his Agent Orange exposure during 
his period of service in Vietnam.  At that time, the veteran 
was assessed with "possible" chronic lung disease.  

The records from J. C. Mitrius M.D., at Flagstaff Medical 
Center show that the veteran was hospitalized in June 2002 
and that he had a history of COPD.  It was noted that the 
veteran discontinued smoking approximately one and one-half 
years ago.  His past surgical history included hernia repair.  
The etiology of COPD was not indicated in the report.  

In reporting the veteran's medical history, J. Christenson 
M.D. notes that the veteran related that he experienced 
difficulty breathing over the last 5 years and that he was 
diagnosed with COPD one and one-half years ago at the time 
that he underwent a hernia repair.  The etiology of COPD was 
not indicated in the report.  The additional pertinent 
medical records associated with the claims file show repeat 
findings of COPD; none of these records, however, actually 
include notation that tends to suggest that COPD is related 
to the veteran's period of service.  

In a October 23, 2002 correspondence, T. H. Lewis, M.D. wrote 
that the veteran was in the end stage of COPD and recommended 
hospice care.  The etiology of COPD was not indicated in the 
correspondence.  

During the August 2005 Travel Board hearing, the appellant 
testified that the veteran served in Vietnam twice and was 
exposed to Agent Orange during that time.  She further 
testified that the veteran was initially diagnosed with COPD 
in 1998 and asserted that his Agent Orange exposure 
exacerbated the COPD.  She also stated that a physician 
informed her that the veteran's exposure to Agent Orange did 
not help the veteran's COPD, but she could not testify for 
certain that the physician was of the opinion that COPD was 
linked to the veteran's period of service.  

In the appellant's case, the determinative issue is whether 
there is competent evidence in the claims file that tends to 
suggest that there is a nexus between the fatal disability of 
COPD and his periods of active service.  Having carefully 
reviewed the claims file, the Board determines that the 
appellant is not entitled to service connection for the cause 
of the veteran's death because the record does not contain 
competent evidence of the requisite nexus.  

As stated above, the appellant believes that entitlement to 
service connection on a presumptive basis for COPD is 
warranted because the veteran had Agent Orange exposure in 
Vietnam.  

The regulations that govern diseases subject to presumptive 
service-connection provide that exposure to certain herbicide 
agents will be presumed for a veteran that served in the 
Republic of Vietnam for the period beginning on January 9, 
1962 and ending on May 7, 1975.  The list of diseases subject 
to presumptive service-connection based on exposure to 
certain herbicide agents does not include COPD.  38 C.F.R. 
§§ 3.307(a), 3.309(e) (2005).  Therefore, the criteria for 
presumptive service connection for the cause of the veteran's 
death are not met.  

In light of the fact that the regulations do not list the 
veteran's fatal disability of COPD as a disease subject to 
presumptive service connection, the Board considered whether 
the fatal disability was directly related to his period of 
service.  The veteran's death certificate only provides that 
the cause of his death was due to COPD.  At the time of the 
veteran's death, he was not in receipt of service-connected 
benefits for COPD or any other disability.  As noted above, 
the service medical records do not show any findings of COPD.  
Post-service medical records do not include a nexus opinion 
that links COPD to the veteran's period of active service.  

Based on the foregoing, the Board concludes that entitlement 
to service connection for the cause of the veteran's death is 
not warranted in the appellant's case, as the fatal 
disability listed on the death certificate was not present 
during service, and in fact, the fatal disability was shown 
many years after service.  Further, the appellant has not 
submitted any other evidence tending to show that the cause 
of the veteran's death was otherwise related to his period of 
active service.  Therefore, the claim must be denied.  

The Board does not doubt the sincerity of the appellant's 
belief that the cause of the veteran's death is related to 
his period of active service.  However, as a lay person 
without the appropriate medical training and expertise, she 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability, such as 
COPD.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


